EXHIBIT 99.1 Table of Contents Page No. Corporate Profile 1 Financial Summary Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Supplemental Financial Data 5 Funds from Operations Dividends General and Administrative Expenses Supplemental Income Statement Detail 6 Rentals, net Fee Income From Real Estate Joint Ventures and Partnerships Interest Expense, net Interest Income and Other Income, net Supplemental Analyst Information Net Operating Income Including Joint Ventures Equity in Earnings of Real Estate Joint Ventures and Partnerships, net Supplemental Balance Sheet Detail 7 Property Straight Line Rent Receivable Other Assets, net Other Liabilities, net Identified Intangible Assets and Liabilities Capitalization and Coverage Ratios 8 Common Share Data Capitalization Capital Availability Coverage Ratios Net Debt to Adjusted EBITDA Credit Ratings Investment Activity New Development Properties (by Stabilization) 10 Land Held for Development 11 Disposition and Acquistion Summary 12 Property Investment Summary 13 Summary of Debt Debt Information 15 Outstanding Balance Summary Fixed vs. Variable Rate Debt Secured vs. Unsecured Debt Weighted Average Interest Rates Schedule of Maturities 16 Joint Ventures Financial Statements of Unconsolidated Real Estate Joint Ventures and Partnerships at 100% 18 Financial Statements of Unconsolidated Real Estate Joint Ventures and Partnerships at Pro rata Share 19 Investments in Unconsolidated Real Estate Joint Ventures & Partnerships 20 Mortgage Debt Information for Unconsolidated Real Estate Joint Ventures & Partnerships 21 Portfolio Summary Tenant Diversification by Percent of Rental Revenues 23 Portfolio Operating Information 24 Lease Expirations Leasing Activity - Signed Leases Occupancy Same Property Net Operating Income Growth Total Net Operating Income by Geographic Region 25 Average Base Rents by CBSA 26 - 28 Property Listing 30 - 43 Other Topics of Interest Supplemental Leasing Information 45 Corporate Profile Weingarten Realty Investors is an unincorporated trust organized under the Texas Real Estate Investment Trust Act that, through its predecessor entity, began the ownership and development of shopping centers and other commercial real estate in 1948.As of June 30, 2010, we owned or operated under long-term leases, interests in 376 developed income-producing properties and 10 new development properties (including 7 which are income-producing), which are located in 23 states that span the United States from coast to coast.Included in the portfolio are 306 shopping centers, 77 industrial projects, and 3 other operating properties.Our interests in these properties aggregated approximately 43.6 million square feet of leasable area.Our properties were 90.8% leased as of June 30, 2010, and historically our portfolio occupancy rate has never been below 90%. Corporate Office 2600 Citadel Plaza Drive P. O. Box 924133 Houston, TX 77292-4133 713-866-6000 www.weingarten.com Regional Offices Atlanta, GA Dallas, TX Ft. Lauderdale, FL Las Vegas, NV Los Angeles, CA Orlando, FL Phoenix, AZ Raleigh, NC Sacramento, CA Denver, CO Stock Listings New York Stock Exchange: Common Shares WRI Series D Preferred Shares WRI-PD Series E Preferred Shares WRI-PE Series F Preferred Shares WRI-PF 8.1% 2019 Notes WRD Forward-Looking Statements This prospectus supplement and the accompanying prospectus, including documents incorporated by reference, contain forward-looking statementswithin the meaning of Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act. We intend such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995 and include this statement for purposes of complying with these safe harbor provisions. These forward-looking statements relate to the company's intentions, beliefs, expectations or projections of the future. It is important to note that the company's actual results could differ materially from those projected in such forward-looking statements. Factors which may cause actual results to differ materially from current expectations include, but are not limited to: (i) disruptions in financial markets, (ii) general economic and local real estate conditions, (iii) the inability of major tenants to continue paying their rent obligations due to bankruptcy, insolvency or general downturn in their business, (iv) financing risks, such as the inability to obtain equity, debt, or other sources of financing on favorable terms, (v) changes in governmental laws and regulations, (vi) the level and volatility of interest rates, (vii) the availability of suitable acquisition opportunities, (viii) changes in expected development activity, (ix) increases in operating costs, (x) tax matters, including failure to qualify as a real estate investment trust, could have adverse consequences and (xi) investments through real estate joint ventures and partnerships involve risks not present in investments in which we are the sole investor.Accordingly, there is no assurance that our expectations will be realized. Page 1 Financial Summary Weingarten Realty Investors Condensed Consolidated Statements of Income (in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, Twelve Months Ended December 31, Revenues: Rentals, net $ Other Total Expenses: Depreciation and amortization Operating Ad valorem taxes, net Impairment loss General and administrative Total Operating Income Interest Expense, net ) Interest and Other Income, net Equity in Earnings of Real Estate Joint Ventures and Partnerships, net (a) (Loss) Gain on Redemption of Convertible Senior Unsecured Notes ) ) Gain on Land and Merchant Development Sales Benefit (Provision) for Income Taxes ) Income from Continuing Operations Operating Income from Discontinued Operations 3 12 Gain on Sale of Property from Discontinued Operations Income from Discontinued Operations (Loss) Gain on Sale of Property (6 ) Net Income Less: Net Income Attributable to Noncontrolling Interests ) Net Income Adjusted for Noncontrolling Interests Preferred Share Dividends ) Redemption Costs of Preferred Shares ) Net (Loss) Income Attributable to Common Shareholders $ ) $ Earnings Per Common Share - Basic $ ) $ Earnings Per Common Share - Diluted $ ) $ (a)See Page 19 for the Company's pro rata share of the operating results of its unconsolidated real estate joint ventures and partnerships. Page 3 Weingarten Realty Investors Condensed Consolidated Balance Sheets (in thousands, except per share amounts) June 30, December 31, ASSETS Property $ $ Accumulated Depreciation ) ) Property, net Investment in Real Estate Joint Ventures and Partnerships, net (a) Total Notes Receivable from Real Estate Joint Ventures and Partnerships Unamortized Debt and Lease Costs, net Accrued Rent and Accounts Receivable (net of allowance for doubtful accounts of $10,168 in 2010 and $10,380 in 2009) Cash and Cash Equivalents Restricted Deposits and Mortgage Escrows Other, net Total $ $ LIABILITIES AND EQUITY Debt, net $ $ Accounts Payable and Accrued Expenses Other, net Total Commitments and Contingencies Equity: Shareholders' Equity: Preferred Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 10,000 6.75% Series D cumulative redeemable preferred shares of beneficial interest; 100 shares issued and outstanding in 2010 and 2009; liquidation preference $75,000 3 3 6.95% Series E cumulative redeemable preferred shares of beneficial interest; 29 shares issued and outstanding in 2010 and 2009; liquidation preference $72,500 1 1 6.5% Series F cumulative redeemable preferred shares of beneficial interest; 140 shares issued and outstanding in 2010 and 2009; liquidation preference $350,000 4 4 Common Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 275,000; shares issued and outstanding: 120,387 in 2010 and 120,098 in 2009 Accumulated Additional Paid-In Capital Net Income Less Than Accumulated Dividends ) ) Accumulated Other Comprehensive Loss ) ) Shareholders' Equity Noncontrolling Interests Total Equity Total $ $ (a) This represents the Company's investment of its unconsolidated real estate joint ventures and partnerships.See page 19 for additional information. Page 4 Weingarten Realty Investors Supplemental Financial Data (in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, Funds from Operations Numerator: Net (loss) income attributable to common shareholders $ ) $ $ $ Depreciation and amortization Depreciation and amortization of unconsolidated real estate joint ventures and partnerships Gain on sale of property ) (Gain) loss on sale of property of unconsolidated real estate joint ventures and partnerships (1
